18-11
     Wang v. Barr
                                                                         BIA
                                                                    Cassin, IJ
                                                                 A205 607 593
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 24th day of February, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   YAN JUAN WANG,
14
15                  Petitioner,
16
17                  v.                                   18-11
18                                                       NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                 G. Victoria Calle, New York, NY.
26
1    FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
2                                    General; Terri J. Scadron,
3                                    Assistant Director; Siu P. Wong,
4                                    Trial Attorney, Office of
5                                    Immigration Litigation, United
6                                    States Department of Justice,
7                                    Washington, DC.

8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Yan Juan Wang, a native and citizen of the

13   People’s Republic of China, seeks review of a December 6,

14   2017, decision of the BIA affirming a March 21, 2017, decision

15   of an Immigration Judge (“IJ”) denying Wang’s application for

16   asylum,    withholding    of    removal,     and   relief   under   the

17   Convention Against Torture (“CAT”).          In re Yan Juan Wang, No.

18   A 205 607 593 (B.I.A. Dec. 6, 2017), aff’g No. A 205 607 593

19   (Immig. Ct. N.Y. City Mar. 21, 2017).         We assume the parties’

20   familiarity with the underlying facts and procedural history

21   in this case.

22       We have reviewed both the IJ’s and the BIA’s opinions

23   “for the sake of completeness.”              Wangchuck v. Dep’t of

24   Homeland   Sec.,   448 F.3d 524,   528   (2d   Cir.   2006).    The


                                        2
1    applicable standards of review are well established.                     See

2    8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332

3    (2d Cir. 2013).

4         Absent     past       persecution,      an    alien    may   establish

5    eligibility for asylum by demonstrating a well-founded fear

6    of   future      persecution.              8 C.F.R.        § 1208.13(b)(2);

7    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

8    To demonstrate a well-founded fear, an applicant must show

9    either a reasonable possibility that she would be singled out

10   for persecution or that the country of removal has a pattern

11   or practice of persecuting similarly situated individuals.

12   8 C.F.R. § 1208.13(b)(2)(iii); see In re A-M-, 23 I. & N.

13   Dec. 737, 741 (BIA 2005) (recognizing that a pattern or

14   practice   of   persecution       is   the    “systemic      or   pervasive”

15   persecution     of     a    group).        “[I]n    order    to    establish

16   eligibility     for    relief    based     exclusively      on    activities

17   undertaken after [her] arrival in the United States, an alien

18   must make some showing that authorities in [her] country of

19   nationality are (1) aware of [her] activities or (2) likely

20   to become aware of [her] activities.”                 Hongsheng Leng v.

21   Mukasey, 528 F.3d 135, 138 (2d Cir. 2008).


                                            3
1           Wang contends she has a well-founded fear of persecution

2    by reason of her conversion to Christianity and her religious

3    practice.     Wang does not allege that the Chinese government

4    is aware of her religious practice, and she does not challenge

5    the agency’s ruling that she had not shown a reasonable

6    possibility that she would be singled out for persecution.

7    Instead, Wang argues that there is a reasonable possibility

8    that the Chinese government will become aware of her religious

9    practice because she intends to attend an underground church,

10   and that there is a reasonable possibility that she will be

11   persecuted as a result because the government has a pattern

12   or practice of persecuting similarly situated Christians.

13   However, the agency reasonably concluded that Wang failed to

14   show a pattern or practice of persecution of Christians who

15   attend unregistered churches in China.

16          The   State   Department’s    2015     International    Religious

17   Freedom Report states that there are approximately 45 million

18   Christians practicing in unregistered churches in China and

19   that    authorities    in   some     areas    of   the    country    allow

20   unregistered     churches   to      hold     services    “provided   they

21   remained small in scale,” although authorities in other areas


                                          4
1    target and close such churches.                See Rep. at 3, 14.1        It

2    further   reports    that    China’s          State   Administration     for

3    Religious Affairs policy provides that “family and friends

4    have the right to meet at home for worship, including prayer

5    and Bible study, without registering with the government.”

6    Id. at 6.     The news reports in the record concern abuses

7    against people who are not similarly situated to Wang—who

8    testified that she would attend services at an unregistered

9    church, but not that she would take a leadership role,

10   proselytize, or engage in other activism—or concern areas of

11   China other than Wang’s native Fujian province.                    Wang’s

12   mother asserted in a letter that others had told her that

13   authorities were “strict” with underground churches, but the

14   letter provided no information about abuses.               Similarly, Wang

15   testified that she had heard from family and friends that the

16   government persecuted church members, but she was not aware

17   of any instances of persecution.

18        Given   the   large    number       of   Christians    practicing    in

19   unregistered churches and the fact that the restrictions on




     1The report is available at https://2009-
     2017.state.gov/documents/organization/256309.pdf.
                                          5
1    their activities varied by region, the agency did not err in

2    determining that Wang failed to demonstrate the systemic or

3    pervasive persecution of similarly situated Christians needed

4    to   show     a   pattern    or        practice.        See   8 C.F.R.

5    § 1208.13(b)(2)(iii); see also Santoso v. Holder, 580 F.3d
6    110, 112 & n.1 (2d Cir. 2009) (upholding denial of pattern or

7    practice claim where evidence reflected that violence was not

8    nationwide and that Catholics in many parts of Indonesia were

9    free to practice their faith); Jian Hui Shao v. Mukasey, 546

10 F.3d 138, 149, 169–70 (2d Cir. 2008) (finding no error in the

11   agency’s requirement that an applicant demonstrate a well-

12   founded fear of persecution specific to his or her local area

13   of China when persecutory acts vary according to locality).

14   Accordingly, the agency did not err in finding that Wang

15   failed to satisfy her burden of proving a well-founded fear

16   of   future   persecution.        See    8   C.F.R.   § 1208.13(b)(2).

17   Because the agency reasonably found that Wang failed to

18   demonstrate the well-founded fear of persecution needed for

19   asylum, she “necessarily” failed to meet the higher standards

20   for withholding of removal and CAT relief.            Lecaj v. Holder,

21   616 F.3d 111, 119–20 (2d Cir. 2010).


                                        6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7